Citation Nr: 0733143	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  02-20 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to an increased rating beyond 30 percent from 
February 2006 for a right knee disorder for residuals of a 
total right knee arthroplasty.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1973.  He also served in the United States Army 
Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2006, the veteran and his wife appeared before the 
undersigned and gave testimony in support of this claim.  In 
June 2006, the Board remanded this claim to the RO for 
additional development.  The case has now been returned to 
the Board.  

In April 2007, the veteran referred to service connection for 
his legs, knees and a neck condition, as indicated on a VA 
Form 21-4138.  This matter is referred to the RO for 
appropriate action.  

In August 2007, the Board received medical records submitted 
by the veteran in support of his claim.  The veteran did not 
submit a waiver of initial RO review with this evidence.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant. 38 
C.F.R. §§ 19.37, 20.1304 (2007).  However a review of this 
evidence reveals that it does not pertain to the issues on 
appeal and thus a remand to the RO to consider it is not 
necessary.  




FINDINGS OF FACT

1.  In April 1999, the RO found that no new and material 
evidence had been received to reopen a claim for service 
connection for a back disorder, and so informed the veteran 
in May 1999.  

2.  The veteran did not timely disagree with the April 1999 
RO determination.  

3.  Evidence received since the April 1999 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, or raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.  

4.  From February 2006, the veteran does not have severe 
painful motion or weakness or intermediate degrees of 
residual weakness, pain or limitation of motion from his 
prosthetic replacement of his right knee.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision which found that no new 
and material evidence had been received to reopen a claim for 
service connection for a back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  Evidence submitted since the RO's April 1999 decision is 
not new and material with respect to the claim for service 
connection for a back disorder, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2007).  

3.  The criteria for a rating in excess of 30 percent from 
February 2006 for residuals of a total right knee 
arthroplasty are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.71a, Diagnostic Code 5055 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service 
Connection for a Back Disorder

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

There have been several prior decisions in this claim.  In 
October 1989, the RO denied service connection for a back 
disorder, and sent the veteran notice the next month.  That 
decision was confirmed by the Board in July 1992. The Board 
found that there was no showing of a back problem in service, 
and no showing of a back injury when the veteran was in an 
automobile accident while on active duty for training.  The 
Board determined that there was no basis to relate his 
current back problems to service.  In April 1999, the RO 
found that no new and material evidence had been to reopen 
the veteran's claim since the service records submitted were 
duplicates and the VA treatment records were cumulative.  The 
veteran was informed of that determination in May 1999, and 
he did not timely disagree, and the decision became final.  

Evidence received since the last final denial of service 
connection for a back disorder is not both new and material.  
Evidence received since the April 1999 RO denial includes 
private records dated in August 2002, which do not relate to 
a back disorder.  Also received are VA medical records dated 
from 1996 to 2004 and a VA examination report dated in 2006.  
Some of these records are duplicates and, therefore, not new.  
The documents that were not previously of record are new, but 
they are not material because they either do not refer to a 
back disorder or they show a finding of a back disorder, but 
the presence of a current back disorder was previously 
documented and considered.  Also submitted are reserve 
service records that were previously of record and, 
therefore, not new.  Therefore, the evidence submitted since 
the April 1999 RO denial cannot relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  Thus the 
claim is not reopened.  

Increased Evaluation for a Right Knee Disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In March 1979, the RO granted service connection for 
postoperative residuals of a right knee injury, initially 
rated 100 percent disabling under 38 C.F.R. § 4.30 on the 
basis of convalescence from November 1978 until March 1979.  
Thereafter, the disability was rated ten percent under DC 
5010-5259.  The veteran underwent total right knee 
replacement surgery in November 2004.  By rating decision in 
April 2005, the disability was recharacterized as status post 
total knee arthroplasty, right knee under DC 5010-5055.  A 
100 percent rating was assigned from November 12, 2004, 
followed by a 30 percent rating effective from February 2006.  

Under DC 5055, prosthetic knee replacement, a 100 percent 
rating is assigned for one year following implantation of 
prosthesis.  Thereafter, 30 percent is the minimum rating.  
Chronic residuals consisting of severely painful motion or 
weakness in the affected extremity are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055.  

In this case, the time period in question is from February 
2006.  VA outpatient treatment records dated in May and June 
2006 are of record.  In May 2006, the veteran complained of 
swelling, and flexion was noted to be to 90 degrees.  In June 
2006, he again complained of swelling upon over exertion, and 
it was noted that he has gradually improved.  Of record is a 
VA examination report dated in August 2006.  The veteran has 
complaints of pain, noted on the VA examination report to be 
5-6/10.  Range of motion of the knee was from 0 to 90 
degrees, including with repetition.  Examination showed no 
fatigue or weakness of the right knee, with no pain on 
motion, although increased pain was noted at the extremes of 
the range of motion.  The veteran had a mild antalgic gait to 
the right and it was noted that he used a cane, although he 
did not use a brace or crutches.  He was able to undergo 
physical therapy after the surgery.  The evidence does not 
demonstrate severe weakness in the joint or severe painful 
motion.  Consequently, a 60 percent rating under DC 5055, for 
chronically severe pain or weakness, is not warranted.  

Neither is there a showing of intermediate degrees of 
residual weakness, pain or limitation of motion that would 
support a rating higher than 30 percent.  The veteran's knee 
is not ankylosed as specifically noted on the VA examination 
and motion of the knee was documented in degrees.   38 C.F.R. 
§ 4.71a, DC 5256.  Diagnostic Code 5261 (limitation in 
extension of the leg) provides for ratings higher than 30 
percent for extension limited to 30 degrees (40 percent) or 
extension limited to 45 degrees (50 percent).  38 C.F.R. § 
4.71a, DC 5261.  The veteran is not entitled to a higher 
rating under this diagnostic code, since he is able to extend 
his leg to 0 degrees as noted on VA examination of August 
2006.  Diagnostic Code 5262 (impairment of the tibia and 
fibula) provides a rating higher than 30 percent for nonunion 
of the tibia and fibula, with loose motion, requiring brace 
(40 percent).  38 C.F.R. § 4.71a, DC 5262.  Based on the 
August 2006 VA examination report, there is no evidence of 
any impairment of the tibia and fibula.  Consequently, a 
higher rating is not supported using this diagnostic code.

The veteran's reports of knee pain, limitation of motion, 
functional limitation, weakness, stiffness, and tenderness do 
not meet or more nearly approximate the criteria for an 
increased rating under Diagnostic Codes 5256, 5261, and 5262.  
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2007).  

The Board will also consider whether a separate, compensable 
rating is warranted for a surgical scar.  The veteran does 
not contend, and the evidence does not show, that a separate 
compensable rating is warranted for a right knee scar, status 
post his right knee arthroplasty.  None of the medical 
evidence of record shows complaints or findings of pain or 
tenderness concerning a right knee scar.   Therefore, the 
Board finds that there is no evidence to show that the 
veteran has compensable manifestations of a right knee scar 
under any version of 38 C.F.R. § 4.118.  

An increased evaluation for the veteran's right knee 
prosthesis is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain.  
However, the effect of the pain in the veteran's right knee 
is contemplated in the currently assigned 30 percent 
disability evaluation under Diagnostic Code 5055.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the August 2006 VA 
examiner indicated that the veteran had pain but that he did 
not have impairment of the function of the joint due to 
fatigability, lack of endurance or incoordination.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
right knee.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent a notice letter to the veteran in June 2002; 
however, that letter did not provide sufficient notice to the 
veteran.  The RO's May 2003 letter described the evidence 
needed to support the veteran's claim for an increased rating 
a right knee disorder and for new and material evidence for 
service connection for a back disorder.  The veteran was 
provided specific notice as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), in December 2006, concerning the evidence 
needed to reopen his claim for service connection for a back 
disability.  This was after the initial denial of the claims.  
However, the requisite notice was ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, N. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issues on appeal will not 
result in any prejudice to the appellant.  

The March 2003 letter did not inform the veteran that he 
could forward evidence to VA himself, pursuant to Quartuccio 
or the specific evidence necessary to reopen his claim 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However in June 2006, and in December 2006, the RO sent 
letters to the veteran, which were fully compliant.  

On March 3, 2006, the Court held in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
June 2006 and in December 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  



ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder. 

An increased evaluation for residuals of a total right knee 
arthroplasty beyond 30 percent from February 2006 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


